IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-30839
                        Conference Calendar
                         __________________


EDDY L. BEVINS; EDWARD F. BEVINS,

                                      Plaintiffs,

EDWARD F. BEVINS,

                                      Plaintiff-Appellant,

versus

GLYNN D. ROBERTS ET AL.,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 95-CV-39
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*


     Edward F. Bevins (Bevins) is the only plaintiff to appeal

the dismissal of this suit.    Eddy Bevins did not sign the notice

of appeal and did not respond to the clerk of court's inquiry

whether he wished to appeal.    See Mikeska v. Collins, 928 F.2d

126, 126-27 (5th Cir. 1991).   The complaint does not allege that


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30839
                                -2-

Bevins suffered an injury because of any defendants' conduct;

thus, he lacked standing in the district court and he lacks

standing to appeal.   Bevins is not entitled to relief based on an

alleged violation of his adult son's constitutional rights.     Hang

On, Inc. v. City of Arlington, 65 F.3d 1248, 1251 (5th Cir.

1995).

     APPEAL DISMISSED.